                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: '}-( { l ( d 0


 GARY HIRST,

                                        Petitioner,                 No. 19-cv-8512 (RA)

                               V.                                         ORDER

 UNITED STATES OF AMERICA
                                        Respondent.


RONNIE ABRAMS, United States District Judge:

       Petitioner, proceeding prose, brings this action pursuant to 28 U.S.C. § 2255 to vacate, set

 aside, or correct his sentence. The Court is in receipt of Petitioner's letter, dated January 31,

 2020, requesting that the Court appoint him pro bona counsel. See Dkt. 7.

       In civil cases, unlike in criminal cases, there is no requirement that courts supply indigent

litigants with counsel. See Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the

courts have "broad discretion" when deciding whether to grant an indigent litigant's request for

representation. Id.; see also Garavito-Garcia v. United States, No. 17 Civ. 5798 (JSR) (SLC),

2019 WL 5960207, at *2 (S.D.N.Y. Nov. 13, 2019) ("Because there is no constitutional right to

representation in a habeas action, it is in the Court's discretion whether to appoint pro bono

counsel."). Even if a court believes that a litigant should have a lawyer, it has no authority to

"appoint" counsel, but instead may only "request" that an attorney volunteer to represent a litigant.

See Mallard v. US. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301-310 (1989). Since

courts do not have funds to pay counsel in civil matters, they must grant applications for counsel

sparingly in order to preserve the "precious commodity" of volunteer-lawyer time for those

litigants whose causes are most deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73

(2d Cir. 1989) (per curiam).
         Pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A, the Court may request counsel

for a habeas petitioner where "the interests of justice so require." In considering whether to grant

an indigent litigant's request for pro bono counsel, a district court considers the merits of the case,

the litigant's efforts to obtain a lawyer, and the litigant's ability to gather the facts and present the

case if unassisted by counsel. See Cooper, 877 F.2d at 172; Hodge, 802 F.2d at 60-62; see also

Martinson v. US. Parole Comm 'n, No. 02 Civ. 4913 (DLC) (DF), 2004 WL 203005, at *2-3

(S.D.N.Y. Feb. 2, 2004) (explaining that the "same standards apply" in determining either

"whether or not to appoint counsel to an indigent plaintiff under 28 U.S.C. § 1915(d)" or "whether,

in the interest of justice, to appoint counsel for a petitioner in a habeas proceeding"). Here,

Petitioner asserts that he "is unable to afford a lawyer," and that he is "unable to represent himself'

due to his dementia. See Dkt. 10. While the Court is sympathetic to Petitioner's condition, his

application does not contain sufficient detail to establish that the interests of justice necessitate

appointment of counsel. Accordingly, Petitioner's request for the appointment of counsel is denied

without prejudice to renewal at a later date if additional grounds for the application are presented

to the Court. If he renews his application, Petitioner is advised to provide details bearing on the

merits of his Petition, his efforts to obtain a lawyer, and how his condition affects his ability to

represent himself in this proceeding.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Petitioner.

SO ORDERED.

Dated:     February 11, 2020
           New York, New York

                                                           Ronnie Abrams
                                                           United States District Judge




                                                   2
